Citation Nr: 0842599	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1998 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

Procedural history

In the June 2001 rating decision, the RO granted service 
connection for a right knee disability and assigned a 
disability rating of 10 percent effective May 19, 2001, the 
day after the veteran's discharge from active duty.  The June 
2001 rating decision also granted service connection for a 
left knee disability evaluated as noncompensably disabling 
effective May 19, 2001.  The veteran disagreed and timely 
appealed.

In June 2004, the Board remanded the claims for further 
evidentiary development, specifically for medical 
examinations of the veteran's feet and knees.  In February 
2005, the Board remanded the claims for compliance with 
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
remand instructed the RO to obtain a medical examination of 
the veteran's knees which addressed functional impairment 
concerns in compliance with DeLuca v. Brown, 8 Vet. App. 202 
(1995), and 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

In April 2006, the Board remanded these claims for compliance 
with the then recently decided decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  A notice letter was 
dent to the veteran in May 2006, and a supplemental statement 
of the case (SSOC) was issued in November 2006.  

In May 2007, the Board remanded both knee disability claims 
for further evidentiary development.  Specifically, the 
remand instructed the VBA to contact the veteran and request 
that the veteran identify or furnish all recent medical 
treatment reports pertaining to his service-connected knee 
disabilities.  The RO was to obtain any such record and 
associate it with the veteran's VA claims folder.  On June 
29, 2007, the Appeals Management Center (AMC) sent a letter 
to the veteran requesting information concerning any new 
treatment records.  The veteran did not respond. The AMC 
readjudciated the veteran's claims in a supplemental 
statement of the case dated July 17, 2008.   The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not currently on appeal

In the June 2001 rating decision, the RO also granted service 
connection for left and right foot cold injury residuals and 
a left hand condition, each rated noncompensably disabling.  
The May 2007 Board decision granted the veteran's claim for 
an increased rating of his service-connected right foot cold 
injury residuals, assigning a 10 percent disability rating 
therefor; and denied his claims for compensable ratings of 
his service-connected left foot cold injury residuals and 
left hand disability.  The June 2001 rating decision also 
denied service connection for a disability claimed as "heart 
pain."  The June 2004 Board decision denied the veteran's 
claim.  The Board's decisions are final.  See 38 C.F.R. § 
20.1100 (2008).

In August 2001, the veteran filed a claim of entitlement to 
service connection for a right hand disability.  In June 
2004, the Board noted that the issue was not in appellate 
status because it had not been adjudicated by the RO.  A 
review of the record indicates that the issue has not 
subsequently been adjudicated by the agency of original 
jurisdiction (AOJ).  That matter is once again referred for 
appropriate action by the RO.

Thus, the only issues which are currently in appellate status 
are the two issues listed on the first page of this remand.

REMAND

For reasons explained below, the Board believes that a remand 
of these issues for further evidentiary development is 
warranted.  The Board regrets the necessity of once again 
remanding this case, but notes that such remand is at the 
behest of the veteran's very able accredited representative.

The veteran seeks an increased rating for his service-
connected right knee disability, currently evaluated as 10 
percent disabling.  He also seeks a compensable rating for 
his service-connected left knee disability.  The veteran 
indicated in a January 17, 2007 written statement that the 
medical condition of his knees "continues to deteriorate."  
The veteran specifically indicated that he received treatment 
at the VA Medical Center (VAMC) in Ann Arbor, Michigan in 
January 2007.  The veteran requested that the VA "make sure 
that current information from the VA facility is pursued and 
put in my claims file folder . . . ."    

The veteran's representative has pointed out that the veteran 
informed VA of medical records available at the Ann Arbor 
VAMC and that the agency of original jurisdiction (AOJ) 
failed to obtain them.  See a November 13, 2008 Appellant's 
Post-Remand Brief, page 2.

It is the duty of the VA to assist the veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) .  Therefore, updated 
treatment records from the Ann Arbor VAMC must be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should obtain the veteran's updated 
VA 
treatment records from the Ann Arbor VA 
Medical Center, to include records dated 
from January 2007 and all times 
thereafter.  These records should be 
associated with the veteran's VA claims 
folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to increased ratings for his 
service-connected knee disabilities.  If 
the benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

